DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 08/30/2021 have been fully considered but they are not persuasive. 
Claim Objection
The objection to claim 23 is withdrawn in view of the applicant’s amendment.
35 U.S.C. §103 Rejections
	Regarding claim 23, the applicant argues that Pullela merely refers to the well-known concept of differential signaling-transmitting two complementary signals (i.e., the positive signal and the negative signal) so as to minimize interference.  Differential signaling is not the same as phase shifting.  For at least these reasons, Pullela does not disclose propagating a signal received at the transmitter port into phase-shifted signals.
In response to applicant’s argument, the examiner respectfully disagrees.
Pullela discloses that a switching architecture configured to generate differential in-phase (I) and differential quadrature-phase (Q) signals using differential components of the in-phase (I) and quadrature-phase (Q) signals (See paragraph [0005]).  Further, Pullela depicts phase shifting between quadrature-phase (I+), (I-), (Q+) and (Q-) in Fig. 5.  The signal 508 represents the I+ signal, the signal 512 represents the I- signal, the signal 514 represents the Q+ signal and the signal 516 represents the Q- signal (See paragraph [0071])
The applicant argues that the elements of claim 23 include “a device having a transmitter port, a receiver port, an antenna port” (three ports) with additional limitations to specify the three ports as “a signal received at transmitter port” (shown in Figure 1 as Port 1; Figure 1 is reproduced below), “sum the amplified, propagated signals at the antenna port” (Port 3), and “substantially null the amplified, propagated signals at the receiver port” (Port 2).  Pullela is cited as disclosing the three ports.


    PNG
    media_image1.png
    290
    531
    media_image1.png
    Greyscale


	Wu is cited to address “amplified propagated signals sum at the antenna port” and “amplified propagated signals substantially nulled at the receiver port.”  However, Wu only discloses a two-ports device with one input port in the bottom line (labelled “Gate Line” in Figure 12 of Wu, reproduced below) and one output port for the propagated signals in the upper line (labelled “Drain Line”).  This is different from the instant claims which include a transmitter port (input port in the bottom line) and an antenna port and a receiver port (two output ports in upper line) for the amplified propagated signals in the upper line.  

    PNG
    media_image2.png
    277
    620
    media_image2.png
    Greyscale


In response to applicant’s argument, the examiner respectfully disagrees.
Wu discloses a Four-ports prototype DTF device.  For example, Wu discloses that the prototype DTF was performed in the frequency domain via on-wafer probing. Four-port s-parameters are measured and converted to differential s-parameters (See paragraph [0072]).  Further, Wu discloses in order to generate target spectrum of UWB signals or suppress the NBI, a DTF needs to be synthesized for specific transfer functions in frequency domain (See paragraph [0061]). Therefore, the transfer function of Wu is applicable to a Four-ports DTF device.
Regarding claim 23, the applicant also argues that Wu does not disclose “automatically altering, using a controller the initial gain and/or the initial phase shift.”  The passage cited in the Office Action as disclosing this element (para. [0061] of Wu) only describes the expression of a transfer function of a DTF expressed in para. [0056] as y(t) which matches the one output port y(t) (as shown in Figs. 11 and 12), and a design goal of determining coefficients to best approximate a target response function.  Wu does not disclose the use of a controller to affect the circuit based on the transfer function in the way recited by claim 23.  Specifically, Wu fails to disclose the target response function substantially nulls the amplified, propagated signals at the receiver port.
In response to applicant’s argument, the examiner respectfully disagrees.
Wu discloses in paragraph [0056], The tapped signal is amplified by a variable gain, which corresponds to the filter coefficient (see below).  Further, Wu discloses that the transfer function of an DTF can be described in the time domain as  

    PNG
    media_image3.png
    110
    270
    media_image3.png
    Greyscale

Claim Objections
Claims 23 and 24 are objected to because of the following informalities:
Claim 23, the preamble recites “A method of automatic configuration of a signal processing device” and the body of the claim recites a several recitation of “a device” and “the device” respectively. It is suggested to change to “a device and “the device” to “a signal processing device” and “the signal processing device” respectively.
Claim 24 is also objected to the same reasoning as claim 23 above.
Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23, recite “determining a transfer function of the device using the controller by measuring the combined resultant signals at the antenna port, measuring the combined resultant signals at the receiver port, and/or measuring a power consumption of the device” 
The claim term “the combined resultant signals” lacks proper antecedent basis as the claim make no mention of any such “combined resultant signals” (See MPEP § 7.34.05).  
Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-30 are rejected under 35 U.S.C. §103 as being unpatentable over Pullela et al. (US 2008/0284487 A1) hereinafter “Pullela” in view of Wu et al. (US 2007/0182481 A1) hereinafter “Wu”.
As per claim 23, Pullela discloses a method of automatic configuration of a signal processing device, comprising: 
providing a device having a transmitter port, a receiver port, an antenna port, and a controller (Pullela, FIG. 1, a portable transceiver 100, a transmitter 110, a receiver 120, an antenna 138)
propagating a signal received at the transmitter port into phase-shifted signals each having an initial phase-shift (Pullela, Abstract, [0005], generate differential in-phase (I) and differential quadrature-phase (Q) signals using differential components of the in-phase (I) and quadrature-phase (Q) signals; FIG. 5 depicts phase shifting between quadrature-phase (I+), (I-), (Q+) and (Q-); [0071], the signal 508 represents the I+ signal, the signal 512 represents the I- signal, the signal 514 represents the Q+ signal and the signal 516 represents the Q- signal)
Pullela does not explicitly disclose amplifying each of the propagated signals by an initial gain; delaying each of the propagated signals to produce resultant signals, to sum the amplified propagated signals at the antenna port; determining a transfer function of the device using the controller by measuring a power consumption of the device; and automatically altering, using the controller, the initial gain according to the determined transfer function, to substantially null the amplified, propagated signals at the receiver port.
Wu discloses amplifying each of the propagated signals by an initial gain (Wu, [0056], the tapped signal is amplified by a variable gain)
delaying each of the propagated signals to produce resultant signals, to sum the amplified propagated signals at the antenna port (Wu, [0057], the delay between adjacent ones of the cells is the sum of the delays from both lines)
determining a transfer function of the device using the controller by measuring a power consumption of the device (Wu, [0056], the transfer function of an DFT can be described in the time domain as  
    PNG
    media_image4.png
    61
    122
    media_image4.png
    Greyscale

See also [0066], Implementing coefficients ck always have an upper bound limited by device and power consumption)
and automatically altering, using the controller, the initial gain according to the determined transfer function, to substantially null the amplified, propagated signals at the receiver port (Wu, [0056], the tapped signal is amplified by a variable gain, which corresponds to the filter coefficient (see below). The transfer function of an DTF can be described in the time domain as  

    PNG
    media_image3.png
    110
    270
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Wu related to amplify each of the propagated signals by an initial gain, delay each of the propagated signals to produce resultant signals, to sum the amplified propagated signals at the antenna port, determine a transfer function of the device using the controller by measuring a power consumption of the device, automatically alter, using the controller, the initial gain according to the determined transfer function, to substantially null the amplified, propagated signals at the receiver port and have modified the teaching of Pullela in order to enable the full Ultra Wideband (UWB) spectrum for achieving significantly larger gain (Wu, [0011])

As per claim 24, Pullela in view of Wu disclose the method of claim 23, further comprising: 
measuring a power consumption of one or more components of the device to determine the transfer function (Wu, [0056], the transfer function of an DFT can be described in the time domain as
    PNG
    media_image4.png
    61
    122
    media_image4.png
    Greyscale

See also [0057], where ck is the tap coefficient and is assumed to be real in a DTF. The quantities 
    PNG
    media_image5.png
    22
    80
    media_image5.png
    Greyscale
are the tap delays from the gate and drain lines; See also [0066], Implementing coefficients ck always have an upper bound limited by device and power consumption)
 and altering the initial gain to reduce the measured power consumption (Wu, [0051], a partially-analog receiver moves correlators to the analog domain, which can greatly reduce the speed requirement and power consumption)

As per claim 25, Pullela in view of Wu disclose the method of claim 23, wherein the controller determines more than one transfer function (Wu, [0061], determine all the coefficients ck so that the synthesized function H(jω)is the best approximation for a target response function)

As per claim 26, Pullela in view of Wu disclose the method of claim 25, wherein the controller determines the more than one transfer function from the transmitter port to the receiver port, a transfer function from the transmitter port to the antenna port, and/or at least one transfer function according to the design parameters of the device (Wu, [0057], where ck is the tap coefficient and is assumed to be real in a DTF)

As per claim 27, Pullela in view of Wu disclose the method of claim 23, wherein the antenna port is shared by two circuits without interfering with each other (Pullela, [0039], an antenna 138)

As per claim 28, Pullela in view of Wu disclose the method of claim 23, wherein the device enables bidirectional communication over a single antenna or path (Wu, [0034], the signals traveling in the forward direction add in-phase, and those traveling in the reverse direction)

As per claim 29, Pullela in view of Wu disclose the method of claim 23, wherein the device further comprises a plurality of gate delay cells, wherein each gate delay cell having an input terminal (Pullela, [0105], delay element 1004) configured to receive a transmit signal, and an output terminal connected to the input of a corresponding gain cell, wherein the gate delay cells are configured to delay an electrical signal between the input terminal and output terminal by a reconfigurable delay (Pullela, [0105], the delay provided by the delay element 1004 is chosen so that transitions in the two signals on the NOR gate inputs)

As per claim 30, Pullela in view of Wu disclose the method of claim 29, wherein the transmit signal comprises two independent signals in one gate delay cell (Pullela, [0105], two signals on the NOR gate inputs)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is 571-270-7090.  The examiner can normally be reached on M-F 9:00am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462